Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 1-18 are pending.
Claim 1-18 are rejected.


Claim Rejections - 35 USC § 101
        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17,18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because it does not fall in one of the four statutory categories (process, machine, manufacture and composition of matter) and merely  recites a computer program per se.

Claims 17,18 are directed to ‘a computer program comprising a computer program code'.  Looking at applicant specification as filed [0039] [0039] A fifth aspect of the present invention provides a computer program comprising a program code for performing, when running on a computer, the method according to the third or the fourth aspect of the present invention.  [0081] A computer program may be stored or distributed on a suitable medium, such as an optical storage medium or a solid-state medium supplied together with or as part of other hardware, but may also be distributed in other forms, such as via the Internet or other wired or wireless telecommunication systems.
The examiner notes that if the computer program product were embodied on a non-transitory medium or device, this would be sufficient to make claims 17,18 directed to patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 15,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US-PG-PUB 2018/0359704 A1) relying on provisional 62/517,817 in view of 3GPP TSG SA2 WLAN SWG hereinafter 3GPP and in view of Bartlett et al. (US-PG-PUB 2018/0316658 A1).







The application is about protection again in replay attach in 802.11ba and is shown in fig.6

    PNG
    media_image1.png
    346
    484
    media_image1.png
    Greyscale













The primary reference is about transmitting wake-up packet and is shown in fig. 4 

    PNG
    media_image2.png
    653
    523
    media_image2.png
    Greyscale




The secondary reference is about identify protection in WLAN and is shown in fig. 1.

    PNG
    media_image3.png
    336
    512
    media_image3.png
    Greyscale












The 3rd reference is about authentication security for internet of things and is shown in fig. 16b.

    PNG
    media_image4.png
    445
    633
    media_image4.png
    Greyscale


As to claim 1. Li  teaches a communication device (Li fig. 4 and electronic device 110-1), comprising a transceiver(Li fig.4 radio 410 and 430) and a processor(Li fig. 9 memory subsystem 912 and program instruction 922) wherein:
the transceiver is configured to receive from a second device a wake-up signal for waking up the communication device(Li fig. 4 wake-up signal being received 426,434 see [0068]),
the processor is configured to turn to active when the wake-up signal is received by the transceiver( Li fig. 4 ack 440 being received and [0068] main radio transition from low power to high power i.e. transition to active) and
the transceiver is further configured to transmit to the second device a wake-up acknowledgement indicating that the communication device is active( Li fig. 4 ack 440 being received and [0068] main radio transition from low power to high power i.e. transition to active and [0069] main radio provide an acknowledgment to access-point) 
Li does not teach and to perform a protection on an identifier (ID) of the communication device to obtain a protected identifier (pID) of the communication device
However 3GPP teaches from a similar field of endeavor teaches and to perform a protection on an identifier (ID) of the communication device to obtain a protected identifier (pID) of the communication device(looking at applicant specification 3GPP solution 7. a Ue i.e. mobile device encrypting server public key with a user id using random string and encrypted i.e. a protected id will be used for communication with wlan ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Li to use the id encryption as taught by 3GPP in order to send the acknowledgement. Because 3GPP teaches a method of encryption allowing user to encrypt communication in a WLAN environment thus securing communication against hacking (3GPP  2 solution 2nd paragraph).
The combination of Li and 3GPP does not expressly teach an wherein the wake-up acknowledgement comprises the pID 
However Bartlett from a similar field of endeavor teaches wherein the wake-up acknowledgement comprises the pID (Bartlett  [0132] an encrypted response i.e. an acknowledgement encrypted with a key being transmitted in response to a received message).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Bartlett and the combine teaching of Li and 3GPP to add the encrypted id taught by 3GPP to the acknowledgement taught by Li. Because Bartlett teaches a method to securely provide a password, thus providing protection again replay attack (Bartlett [0001]).

As to claim 2. The combination of Li, 3GPP and Bartlett teaches all the limitations of parent claim 1,
Li does not teach wherein the processor is further configured to perform the protection by scrambling and/or by encrypting the ID.
However 3GPP from a similar field of endeavor teaches  wherein the processor is further configured to perform the protection by scrambling and/or by encrypting the ID(3GPP solution paragraph 2nd ID encryption).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Li to use the id encryption as taught by 3GPP in order to send the acknowledgement. Because 3GPP teaches a method of encryption allowing user to encrypt communication in a WLAN environment thus securing communication against hacking (3GPP  2 solution 2nd paragraph).

As to claim 3. The combination of Li, 3GPP and Bartlett teaches all the limitations  parent claim 1,
Li does not teach wherein the protection is based on random information.
However 3GPP from a similar field of endeavor teaches wherein the protection is based on random information(3GPP solution paragraph 3rd  concatenation of user ID using random value)).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the combined teaching of Li and Bartlett to use the id encryption as taught by 3GPP in order to send the acknowledgement. Because 3GPP teaches a method of encryption allowing user to encrypt communication in a WLAN environment thus securing communication against hacking (3GPP  2 solution 2nd paragraph).

As to claim 4. The combination of Li, 3GPP and Bartlett teaches all the limitations  parent claim 3, 
The combination of Li and Bartlett does not teach  wherein the processor is further configured to generate a randomized identifier (ID) of the communication device based on the ID and the random information, and to perform the protection based on a key and the rID.
However 3GPP from a similar field f endeavor teaches wherein the processor is further configured to generate a randomized identifier (ID) of the communication device based on the ID and the random information (looking at applicant specification 3GPP solution 7. a Ue i.e. mobile device encrypting server public key with a user id using random string and encrypted i.e. a protected id will be used for communication with wlan ). and to perform the protection based on a key and the rID(looking at applicant specification 3GPP solution 7. a Ue i.e. mobile device encrypting server public key with a user id using random string and encrypted i.e. a protected id will be used for communication with wlan ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the combined teaching of Li and Bartlett to use the id encryption as taught by 3GPP in order to send the acknowledgement. Because 3GPP teaches a method of encryption allowing user to encrypt communication in a WLAN environment thus securing communication against hacking (3GPP  2 solution 2nd paragraph).

As to claim 5. The combination of Li, 3GPP and Bartlett teaches all the limitations  parent claim 3, 
The combination of Li and  3GPP  does not teach wherein the random information is one of follows:
an output of a cyclic counter,
an output of a pseudorandom noise generator, and
a payload of the wake-up acknowledgement.
However Bartlett from a similar field of endeavor teaches an output of a cyclic counter(Bartlett [0105] a counter mechanism being used to counter replay attacks).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Li and 3GPP to add the encrypted id taught by 3GPP to the acknowledgement taught by Li. Because Bartlett teaches a method to securely provide a password, thus providing protection again replay attack (Bartlett [0001]).

As to claim 6. The combination of Li, 3GPP and Bartlett teaches all the limitations  parent claim 3, 
The combination of Li and Bartlett wherein the transceiver is further configured to exchange the random information and/or the key with the second device (looking at applicant specification 3GPP solution 7. random string and encrypted i.e. a protected id will be used for communication with wlan ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the combined teaching of Li and Bartlett to use the id encryption as taught by 3GPP in order to send the acknowledgement. Because 3GPP teaches a method of encryption allowing user to encrypt communication in a WLAN environment thus securing communication against hacking (3GPP  2 solution 2nd paragraph).

As to claim 7. The combination of Li, 3GPP and Bartlett teaches all the limitations  parent claim 4, 
Li teaches wherein the ID includes at least one of: an association identifier of the communication device and/or a Media Access Control (Li [0078] an identifier which include MAC or group identifier) MAC, and a MAC source address of the communication device.
	
As to claim 15. Li teaches  a communication method(Li fig. 4 and electronic device 110-1 which works according to a method), comprising:
Receiving (Li fig. 4 ,430 receiving wake-up signal and see also [0068]),by a communication device(Li fig. 4 ,430 receiving wake-up signal and see also [0068]), from a second device a wake-up signal for waking up the communication device(Li fig. 4 wake-up signal being received 426,434 see [0068]),
turning the communication device to active when the wake- up signal is received( Li fig. 4 ack 440 being received and [0068] main radio transition from low power to high power i.e. transition to active); transmitting, by the communication device, to the second device a wake-up acknowledgement indicating that the communication device is active( Li fig. 4 ack 440 being received and [0068] main radio transition from low power to high power i.e. transition to active and [0069] main radio provide an acknowledgment to access-point),
Li does not teach  performing by the communication device, a protection on an identifier (ID) of the communication device to obtain a protected identifier (pID) of the communication device;
However 3GPP from a similar field of endeavor teaches performing by the communication device, a protection on an identifier (ID) of the communication device to obtain a protected identifier (pID) of the communication device(looking at applicant specification 3GPP solution 7. a Ue i.e. mobile device encrypting server public key with a user id using random string and encrypted i.e. a protected id will be used for communication with wlan ).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of 3GPP and the teaching of Li to use the id encryption as taught by 3GPP in order to send the acknowledgement. Because 3GPP teaches a method of encryption allowing user to encrypt communication in a WLAN environment thus securing communication against hacking (3GPP  2 solution 2nd paragraph).
The combination of Li and 3GPP does not expressly teach an wherein the wake-up acknowledgement comprises the pID 
However Bartlett from a similar field of endeavor teaches wherein the wake-up acknowledgement comprises the pID (Bartlett  [0132] an encrypted response i.e. an acknowledgement encrypted with a key being transmitted in response to a received message).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Bartlett and the combine teaching of Li and 3GPP to add the encrypted id taught by 3GPP to the acknowledgement taught by Li. Because Bartlett teaches a method to securely provide a password, thus providing protection again replay attack (Bartlett [0001]).

As to claim 17. The combination of Li, 3GPP and Bartlett teaches all the limitations  of parent claim 15,  Li teaches a  computer program comprising a computer code for performing the method according to claim 15 when the computer program runs on a computer (Li fig. 9 memory subsystem 912 and program instruction 922).

Claim 8,9,14,16,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US-PG-PUB 2018/0359704 A1) relying on provisional 62/517,817 in view of Bartlett et al. (US-PG-PUB 2018/0316658 A1) and in view of  Zhou et al. (US-PG-PUB 2019/0150214 A1) relying on 62/448,326

As to claim 8. Li teaches  a communication device (Li fig.4, an access point 112), comprising a transmitter a receiver (Li fig. 9 interface circuit 918) and a processor (Li fig. 9 program instruction 922), wherein:
the transmitter is configured to transmit to a first device a wake-up signal for waking up the first device(Li fig. 4 wake-up signal being received i.e. transmitted from access point 426,434 see [0068]);
the receiver  configured to receive from the first device a wake- up acknowledgement indicating that the first device is active( Li fig. 4 ack 440 being received and [0068] main radio transition from low power to high power i.e. transition to active), 
Li does not teach wherein the wake- up acknowledgement comprises a protected identifier (pID) of the first device;
However Bartlett from a similar field of endeavor teaches wherein the wake- up acknowledgement comprises a protected identifier (pID) of the first device(Bartlett  [0132] an encrypted response i.e. an acknowledgement encrypted with a key being transmitted in response to a received message).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Bartlett and the teaching of Li to add the encrypted id taught by 3GPP to the acknowledgement taught by Li. Because Bartlett teaches a method to securely provide a password, thus providing protection again replay attack (Bartlett [0001]).
The combination of Li and Bartlett does not teach the processor is configured to perform a de-protection on the pID to obtain an identifier (ID) of the first device.
However Zhou from a similar field of endeavor teaches the processor is configured to perform a de-protection on the pID to obtain an identifier (ID) of the first device(Zhou [0137] a receiving device decrypting a packet i.e. MPDU in order to extract identifier).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhou and the combined teaching of Li and  Bartlett in order to decrypt information. Because Zhou teaches a method for selection of devices in order to direct capacity for load balancing purpose, thus providing efficient spectrum utilization (Zhou [0004]).

As to claim 9 The combination of Li, Bartlett and Zhou teaches all the limitations  parent claim 8, 
The combination of Li, Bartlett does not teach wherein the processor is further configured to perform the de-protection by descrambling and/or by decrypting the pID.
However Zhou from a similar field of endeavor teaches teach wherein the processor is further configured to perform the de-protection by descrambling and/or by decrypting the pID(Zhou [0137] a receiving device decrypting a packet i.e. MPDU in order to extract identifier).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhou and the combined teaching of Li, Bartlett in order to decrypt information. Because Zhou teaches a method for selection of devices in order to direct capacity for load balancing purpose, thus providing efficient spectrum utilization (Zhou [0004]).

As to claim 14. The combination of Li, Bartlett and Zhou teaches all the limitations of parent claim 8,
Li  teaches wherein the ID includes at least on of: an association identifier of the communication device and/or a Media Access Control(Li [0078] an identifier which include MAC or group identifier), MAC, and a MAC source address of the first device.

As to claim 16. Li teaches a communication method(Li fig.4, an access point 112), comprising:
transmitting(Li fig. 4 426 wake-up signal being transmitted to a second device),by a communication device(Li fig. 4 426 wake-up signal being transmitted to a second device),to a first device a wake-up signal for waking up the first device(Li fig. 4 wake-up signal being received i.e. transmitted from access point 426,434 see [0068]);
receiving (Li fig. 4, 440 ack being received see also [0068]),by the communication device(Li fig. 4, 440 ack being received by AP 112 see also [0068]),from the first device a wake-up acknowledgement indicating that the first device is active( Li fig. 4 ack 440 being received and [0068] main radio transition from low power to high power i.e. transition to active),
Li does not teach  wherein the wake-up acknowledgement comprises a protected identifier (pID) of the first device;
However Bartlett from a similar field of endeavor teaches wherein the wake-up acknowledgement comprises a protected identifier (pID) of the first device(Bartlett  [0132] an encrypted response i.e. an acknowledgement encrypted with a key being transmitted in response to a received message).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Bartlett and the combine teaching of Li and 3GPP to add the encrypted id taught by 3GPP to the acknowledgement taught by Li. Because Bartlett teaches a method to securely provide a password, thus providing protection again replay attack (Bartlett [0001]).
The combination of Li and Bartlett does not teach performing ,by the communication device a de-protection on the pID to obtain an identifier (ID) of the first device.
However Zhou from a similar field of endeavor teaches performing ,by the communication device a de-protection on the pID to obtain an identifier (ID) of the first device (Zhou [0137] a receiving device decrypting a packet i.e. MPDU in order to extract identifier).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhou and the combined teaching of Li and  Bartlett in order to decrypt information. Because Zhou teaches a method for selection of devices in order to direct capacity for load balancing purpose, thus providing efficient spectrum utilization (Zhou [0004]).

As to clam 18. The combination of Li, 3GPP and Bartlett teaches all the limitations  of parent claim 16,  Li teaches a computer program comprising a computer code for performing the method according to claim 16 when the computer program runs on a computer(Li fig. 9 memory subsystem 912 and program instruction 922).

Claim 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US-PG-PUB 2018/0359704 A1) relying on provisional 62/517,817 in view of Bartlett et al. (US-PG-PUB 2018/0316658 A1) and in view of  Zhou et al. (US-PG-PUB 2019/0150214 A1) relying on 62/448,326 and in view of Kim et al. (US-PG-PUB 2018/0109947 A1).

As to claim 10. The combination of Li, Bartlett and Zhou teaches all the limitation of parent claim 8,
The combination of Li, Bartlett and Zhou  does not teach wherein the de-protection is based on random information.
However Kim from a similar field of endeavor teaches wherein the de-protection is based on random information(Kim [0251] decryption which is based on random information).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kim and the combined teaching of Li,  Bartlett and Zhou to use random information to decrypt information. Because Kim teaches a method of user authentication in order to provide secure data exchange(Kim [0007]).

As to claim 11. The combination of Li, Bartlett and Zhou teaches all the limitation of parent claim 10,
The combination of Li, Bartlett and Zhou does not teach wherein the de-protection is a deconstruction of the pID based on the random information and a key.
However Kim from a similar field of endeavor teaches wherein the de-protection is a deconstruction of the pID based on the random information and a key(Kim [0251] decryption taking place using random information and public key).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kim and the combined teaching of Li, Bartlett and Zhou to use random information to decrypt information. Because Kim teaches a method of user authentication in order to provide secure data exchange(Kim [0007]).

As to claim 12. The combination of Li, Bartlett and Zhou teaches all the limitations of parent claim 11,
The combination of Li, Bartlett  and Zhou does not teach  wherein the receiver is further configured to exchange the random information and/or the key with the first device.
However Kim from a similar field of endeavor teaches wherein the receiver is further configured to exchange the random information and/or the key with the first device(Kim [0251] decryption taking place using random information and public key and information being exchanged between both devices).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Kim and the combined teaching of Li, Bartlett and Zhou to use random information to decrypt information. Because Kim teaches a method of user authentication in order to provide secure data exchange(Kim [0007]).
 
As to claim 13. The combination of Li, Bartlett and Zhou teaches all the limitations of parent claim 10
The combination of Li, and Zhou does not teach wherein the random information is one of follows:
an output of a cyclic counter
However Bartlett from a similar field of endeavor teaches wherein the random information is one of follows:
an output of a cyclic counter(Bartlett [0105] a counter mechanism being used to counter replay attacks).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Bartlett and the combined teaching of Li, 3GPP and Zhou to add the encrypted id taught by 3GPP to the acknowledgement taught by Li. Because Bartlett teaches a method to securely provide a password, thus providing protection again replay attack (Bartlett [0001]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Merlin (US-PG-PUB 2014/0112229 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412     

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412